Citation Nr: 1112008	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-42 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes mellitus, Type II (diabetes) and, if so, entitlement to service connection for such disability.

3.  Entitlement to service connection for cold injury residuals of the feet.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for varicose veins and, if so, entitlement to service connection for such disability. 

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral ankle disorder and, if so, entitlement to service connection for such disorder. 

6.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disorder and, if so, entitlement to service connection for such disorder. 

7.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a neck disorder and, if so, entitlement to service connection for such disorder. 

8.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a collarbone disorder and, if so, entitlement to service connection for such disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board observes that the RO adjudicated the first issue in this case as entitlement to service connection for PTSD.  However, as the Veteran also claims that he suffered from depression during service, his claim also includes this mental health disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). Therefore, this issue has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO in February 2011, and a transcript of the hearing has been associated with the claims file.  The Veteran submitted additional evidence in support of his claims at that time.  As this evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ), the Board may properly consider the new evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

As discussed below, new and material evidence has been received sufficient to reopen the previously denied claims, and sufficient development has been conducted with respect to three service connection claims.  However, the merits of the service connection claims for diabetes, cold injury residuals of the feet, a bilateral ankle disorder, a bilateral knee disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claims for diabetes, varicose veins, a bilateral ankle disorder, a bilateral knee disorder, a neck disorder, and a collarbone disorder were denied in rating decisions issued in June 2004 and October 2004; he was notified of such denials and his appellate rights, and a timely appeal was not received from the Veteran or any authorized individual on his behalf.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claims for diabetes, varicose veins, a bilateral ankle disorder, a bilateral knee disorder, a neck disorder, and a collarbone disorder.

3.  The weight of the evidence does not establish any currently diagnosed acquired psychiatric disorder, to include PTSD.

4.  The evidence of record clearly establishes that the Veteran's varicose veins preexisted his entry into active service; resolving all reasonable doubt in his favor, the evidence establishes that such disability had a lasting increase in severity during such service; and there is not clear and unmistakeable evidence that such increase was due to the natural progress of the disease.

5.  The weight of the evidence reflects that the Veteran injured his collarbone, resulting in right shoulder arthritis, during service as a result of willful misconduct, which was not in line of duty.


CONCLUSIONS OF LAW

1.  The June 2004 and October 2004 rating decisions constituted a final denial of service connection for diabetes, varicose veins, a bilateral ankle disorder, a bilateral knee disorder, a neck disorder, and a collarbone disorder.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2010).

2.  New and material evidence has been received sufficient to reopen the previously denied service connection claims for diabetes, varicose veins, a bilateral ankle disorder, a bilateral knee disorder, a neck disorder, and a collarbone disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

4.  The criteria for service connection for varicose veins have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  

5.  The criteria for service connection for a collarbone disorder have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Additional notice requirements apply for an application to reopen a previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen all six of the previously denied service connection claims is completely favorable, no further development is required in this regard.  Similarly, as the Board's decision to grant service connection for varicose veins constitutes a full grant of this benefit sought on appeal, no further development is necessary as to that issue.

Concerning the remaining issues, the Veteran was advised several times prior to the initial unfavorable rating decision of the evidence and information necessary to substantiate his claims for service connection, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date.  See letters dated in December 2005, April 2006, and November 2006.  As such, no further notice is needed.

With regard to the duty to assist, the pertinent, identified post-service VA and private treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  The Board notes that the Veteran's service treatment records have not been obtained, and the AOJ determined that they were unavailable in April 2004.  In particular, service dental records and personnel records were obtained, along with a 1978 line-of-duty determination, but service medical records were not available.  Concerning the issues adjudicated herein, the lack of service medical records does not result in any prejudice the Veteran.  

Specifically, with respect to the PTSD claim, as discussed below, the weight of the evidence fails to establish a currently diagnosed acquired psychiatric disorder, to include PTSD.  Therefore, service connection may not be granted for such condition regardless of any evidence in the service treatment records.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present disability).  As noted above, service connection is granted for varicose veins herein, so there is no prejudice in that regard.  Concerning a collarbone disorder, the Veteran has testified that he was diagnosed with right shoulder arthritis due to his collarbone injury during service, which is consistent with notations in the service dental records and post-service treatment records.  However, as discussed below, the Board finds that the more credible evidence of record reflects that such in-service injury and resulting arthritis was due to the Veteran's willful misconduct.  As such, service connection is precluded for this disability, and there is no indication that any additional evidence that may be contained in the service medical records would benefit the Veteran's claim.  

Additionally, the Veteran was afforded a VA mental health examination in December 2006.  Neither the Veteran nor his representative have argued that this examination is inadequate for adjudication purposes, and a review of the examination report reveals no inadequacies.  The Board acknowledges that the PTSD examination is several years old.  In this regard, VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  However, the mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted.  Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007).  In this case, there is no indication of any change in the Veteran's mental health status since the 2006 VA examination, as he has subjectively reported essentially the same symptoms throughout the appeal.  Further, there is no indication of any additional mental health treatment after the 2006 examination, and the Veteran denied any further treatment for a mental health disability at the February 2011 hearing.  As such, the Board finds that no further VA examination is necessary, and the medical evidence of record is sufficient for a fair adjudication of the claims decided herein.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these claims at this time.




II. Analysis

Claims to reopen

The Veteran's service connection claims for diabetes, varicose veins, a bilateral ankle disorder, a bilateral knee disorder, a neck disorder, and a collarbone disorder were initially denied in rating decisions issued in June 2004 and October 2004, based primarily on a determination that his service treatment records were unavailable.  The Veteran was notified of these adverse decisions and did not timely appeal.  The Board notes that the record includes a communication from the Veteran dated in November 2004, in which he states that he disagrees with the denial of each of these claims.  However, this letter appears to be addressed to the Veteran's Congressman, and it was forwarded from that Congressman to VA in November 2005, more than a year after the rating decisions were issued.  There is no indication that VA received a valid notice of disagreement from the Veteran or any authorized individual prior to that date.  As such, a timely appeal was not received, and the rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2010).  

The November 2005 communication from the Veteran's Congressman was treated as a claim to reopen the previously denied claims.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to his symptoms and treatment during service, statements from several of his fellow service members as to his symptoms and treatment during service, VA and private treatment records, and two VA examination reports.  The statements from the Veteran are largely duplicative of what was previously considered by the AOJ.  However, the other evidence was not previously considered, and it relates to an unestablished fact necessary to substantiate the Veteran's claims, namely, whether there is a current disability that was incurred or aggravated as a result of service.  When presumed credible, this evidence raises a reasonable possibility of substantiating the service connection claims for diabetes, varicose veins, a bilateral ankle disorder, a bilateral knee disorder, a neck disorder, and a collarbone disorder.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen these claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection

As discussed below, further development is necessary for a fair adjudication of the claims for diabetes, a bilateral foot disorder, a bilateral ankle disorder, a bilateral knee disorder, and a neck disorder.  However, the current evidence is sufficient to adjudicate the claims for PTSD, varicose veins, and a collarbone disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Further, where records that could potentially support a claim appear to have been lost or destroyed to due to no fault of the claimant, the Board has a heightened obligation to explain its findings and conclusions and consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Mental health disability

The Veteran seeks service connection for PTSD or depression.  Generally, to be entitled to service connection for PTSD, the record must include: (1) medical evidence establishing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) sufficient evidence that the claimed in-service stressor(s) occurred; and (3) and medical evidence establishing a link between the current PTSD symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  While stressor verification is not necessary to substantiate a claim for service connection for non-PTSD mental health diagnoses, there must still be a valid current diagnosis and medical evidence establishing a link between such disability and service.  See 38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has described numerous in-service events or stressors that he believes resulted in a current mental health disability.  With respect to the actual occurrence of the stressors, there is no indication that the Veteran engaged in combat with the enemy or that he was diagnosed with PTSD during service, nor does he assert these facts.  See 38 C.F.R. 3.304(f) (2010) (providing that lay evidence may be sufficient to establish the occurrence of a stressor where the evidence establishes that a Veteran engaged in combat with the enemy); see also 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) to provide that lay evidence may be sufficient to establish the occurrence of a stressor where the evidence establishes a PTSD diagnosis during service for claims pending on or after October 28, 2008).  

However, the Veteran's reported stressors relating to an April 1977 airplane crash at K.I. Sawyer Air Force Base (AFB) and a volcano eruption in the Philippines in the summer of 1991 have been verified, and the Veteran was present at the time of those events.  See, e.g., performance evaluations, overseas duty history, Internet article concerning plane crash.  Further, the Veteran has reported stressors during his service in Germany, Turkey, and Panama relating to fear of hostile military or terrorist activity, some of which are generally consistent with the places, types, and circumstances of his service.  The Board notes that, under currently applicable regulations, the Veteran's lay statements may be sufficient to establish the occurrence of these latter stressors if a VA (or VA-contracted) psychiatrist or psychologist has diagnosed PTSD based on an in-service stressor(s) and has medically linked such stressor to a fear of hostile military or terrorist activity.  See 38 C.F.R. §§ 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Nevertheless, the weight of the evidence does not demonstrate a currently diagnosed mental health disability, PTSD or otherwise.  Concerning a PTSD diagnosis, VA has adopted the diagnostic criteria for mental disorders, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  Under these criteria, there are two requirements as to the sufficiency of an asserted stressor: (1) the Veteran must have been exposed to a traumatic event in which he or she experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) his or her response must have involved intense fear, helplessness, or horror.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.

The Veteran was afforded a VA examination in December 2006 which addressed his claim for a mental health disability, to include PTSD.  At that time, he reported stressors relating to the 1977 plane crash and the 1991 volcano eruption, both of which have been verified.  The Veteran denied any current or prior mental health treatment, other than alcoholic rehabilitation three times while in service (in 1978, 1982, and 1987).  When asked about his current mental health symptoms, the Veteran stated that his wife told him that he would snore and flail in his sleep, and he had daytime somnolence and occasional dreams of falling or running from a car.  Pertaining to irritability, he stated that he would walk away when people would try to "push" or "squeeze" him, rather than assaulting them.  The Veteran denied any problems watching news or documentaries about catastrophes including volcano eruptions, including the particular one in which he was involved.  The examiner noted that the Veteran had no startle response whatsoever when touched on the shoulder as they were walking to the examination room, and that the Veteran endorsed no symptoms of PTSD.  The Veteran reported having no heavy alcohol use since 1994.  The examiner summarized that the Veteran has had normal psychosocial functioning and has merely been unemployed since retirement from the Air Force.  After further mental status examination, the VA examiner diagnosed alcohol dependence in partial remission and probable sleep apnea, with moderate stressors including unemployment and limited income.  The examiner opined that the Veteran had no PTSD or any other diagnosable Axis I or Axis II condition except a past history of alcohol dependence.  

VA treatment records dated from October 2002 through February 2007 contain no complaints or treatment for any mental health symptoms.  Rather, depression screens were noted to be negative in October 2002, October 2003, and October 2004, and the Veteran answered "no" to all questions in an April 2004 PTSD screen.  At the February 2011 Board hearing, the Veteran denied any current or past mental health treatment, other than the alcohol rehabilitation during service.  He reported current symptoms of anger and occasional inability to control his thoughts.  The Veteran further testified that a recent private provider, Dr. H, who was not a mental health provider, had given him some unidentified pills that helped, and he also used coping techniques that he learned during service.  

Based on all evidence of record, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  As noted above, the December 2006 VA examiner opined that there was no currently diagnosable mental health disorder, to include PTSD.  This is consistent with the VA treatment records indicating repeated negative screens for depression and PTSD.  Further, the Veteran has denied any additional VA or private treatment, and he has generally reported the same stressors and symptoms throughout the course of the appeal.  

The Board notes that the Veteran has occasionally claimed to have nightmares concerning events during service, such as plane crashes and copier deliverymen almost being hit by a plane on the runway.  See, e.g., February 2011 letter.  However, he did not report these symptoms when examined for VA compensation purposes, for VA treatment purposes, or during the Board hearing.  As such, the Board finds the Veteran's assertions of additional current mental health symptoms to be not credible, as they are inconsistent with the other lay and medical evidence of record.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (witness credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

The Veteran is not competent to testify to a current mental health diagnosis or the causation of any such disability, as the complex nature of mental health disabilities requires specialized knowledge, experience, or training to answer such questions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  The Board acknowledges that the Veteran's private provider, Dr. H, diagnosed PTSD in October 2007 based on the verified stressor of the 1977 plane crash and reports of being on constant alert for hostile military or terrorist activity during Panama.  However, there is no indication that Dr. H has any knowledge, experience, or training in mental health, and the Veteran testified that he was not a psychologist.  As such, the Board finds that Dr. H's opinion as to a current diagnosis (and a relation to events during service) is outweighed by that of the VA examiner.

The Board acknowledges that the Veteran has reported having some mental health symptoms during service, stating that no-one believed him and they would go away after he had a few drinks.  See, e.g., hearing transcript.  Further, in a November 2006 letter, the Veteran's First Sergeant from 1976 to 1980 stated that the Veteran was moody or solemn and was referred to the Mental Health Clinic for treatment for depression during service.  Additionally, as discussed above, the Veteran's lay statements could be sufficient to establish the occurrence of several of his reported in-service stressors.  Nevertheless, regardless of any potentially traumatic events, symptoms, or mental health diagnoses during service, the weight of the evidence does not establish any current mental health diagnosis, to include PTSD or depression.  As such, service connection cannot be granted.  See 38 C.F.R. § 3.304; see also Brammer, 3 Vet. App. at 225.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.

Varicose veins

The Veteran asserts that he had varicose veins prior to entering active duty service in January 1973, and that such condition was permanently worsened by his duties during service, including moving and loading heavy supplies and standing or walking for long periods.  He states that a medical profile was issued while he was stationed at Sheppard AFB in Texas, providing that he was to alternate standing and sitting with elevated legs at 15-minute intervals.  The Veteran complains of current chronic leg pain and an inability to walk or stand for prolonged periods.  See, e.g., February 2011 hearing transcript; November 2008 statement.

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Hickson, 12 Vet. App. at 253; Barr, 21 Vet. App. at 307.  However, in some cases, lay evidence may be competent and credible on all elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

As noted above, the Veteran's service treatment records, to include his 1973 entrance examination, were determined to be unavailable in 2004.  In contrast to a mental health disability, the Veteran is competent to diagnose varicose veins, as this disability is readily identifiable by its unique and observable features.  See Barr, 21 Vet. App. at 308.  Similarly, the Veteran is competent to testify to continuous and readily identifiable symptoms of varicose veins, and an increase in their severity, throughout service and since that time.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, recent treatment records confirm a current diagnosis of varicose veins, as well as complaints of chronic leg pain and difficulty walking for long periods.  See, e.g., April 2004 VA treatment record.

The Veteran's personnel records reflect that he worked as a missions systems analyst specialist for the first several years of service, which involved maintenance and inspection of aircraft, and as a duplicating machine or press operator from 1978 forward.  He was stationed at Sheppard AFB from May 1986 to December 1988, or after approximately 13 years of service.  See performance evaluations.  Further, several fellow service members stated in 2006 that the Veteran's aircraft inspection and maintenance duties involved moving heavy supplies.  Another fellow service member stated in March 2006 that he worked with the Veteran at Sheppard AFB in the 1980s, and he remembers that the Veteran was placed into his section because the duties allowed him to sit more frequently.

Based on all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for varicose veins.  As discussed above, while his service treatment records are absent, the Veteran is competent to diagnosis varicose veins and to testify as to the increase in severity of such preexisting disability during service.  Further, the Board finds his statements to this effect to be credible, as they are generally consistent with the other evidence of record.  Finally, the lay and medical evidence establishes a current diagnosis of varicose veins, and there is no evidence indicating that the increase in severity during service is due to the natural progress of the disease.  As such, service connection is warranted for this condition.  See 38 C.F.R. §§ 3.102, 3.304, 3.306. 

Collarbone disorder

The Veteran contends that he injured his collarbone during service in a 1978 motor vehicle accident while stationed at K.I. Sawyer AFB after falling asleep at the wheel.  He states that a line-of-duty determination was conducted, and the investigators thought he had attempted suicide, but that was not true.  The Veteran testified that he may have fallen asleep due to diabetes, and that he was not drinking at the time of the accident, although he entered his first session of alcoholic rehabilitation after this accident.  The Veteran asserts that he reinjured his collarbone in 1987 or 1988, when he forcefully pulled his finger from a copier or press.  He states that an x-ray of at that time showed arthritis of the right shoulder (or collarbone), which the military provider told him was due to the previous injury not being set or healing correctly.  See, e.g., February 2011 hearing transcript, July 2004 statement.  The Veteran has also asserted that his right shoulder injury is the result of several falls during service.  See April 2008 notice of disagreement.

The evidence currently of record confirms that the Veteran was injured in a September 1978 motor vehicle accident off-base while stationed at K.I. Sawyer AFB.  However, contrary to the Veteran's testimony, a December 1978 line-of-duty determination reflects that this injury was proximately due to his own willful misconduct.  In particular, incident reports and investigation revealed that the Veteran was drunk, had been awake all night, and was traveling at approximately 70 miles per hour on the wrong side of the road at the time of the accident.  As such, it was determined that the injury was not incurred in line of duty.  

While the Veteran's service medical records are not in the claims file, a February 1992 service dental record indicates that he reported a history of arthritis after his most recent medical physical in 1991.  This is consistent with the Veteran's testimony that a provider informed him in 1987 or 1988 that he had arthritis of the right shoulder due to the earlier injury in a motor vehicle accident.  Despite the lack of documentation, the Veteran is competent to testify to what his provider told him at that time.  See Jandreau, 492 F.3d at 1376-77.  After service, x-rays conducted by VA in October 2002 and October 2004 indicate an old healed fracture at the distal end of the right clavicle, and a diagnosis of osteoarthritis of the right acromioclavicular joint.  While an October 2007 private record from Dr. H indicates a reported a right shoulder injury due to frequent falls, it does not appear that the Veteran mentioned his 1978 motor vehicle accident at that time.  

Direct service connection may only be granted where a disability or death was incurred or aggravated in line of duty, and was not the result of the Veteran's own willful misconduct, to include abuse of alcohol or drugs for claims filed after October 31, 1990.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301; see also VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  Willful misconduct is an act involving conscious wrongdoing or a known prohibited action, which involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  The simple drinking of alcoholic beverages is not considered willful misconduct for these purposes.  However, if after drinking a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered due to willful misconduct.  Similarly, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Further, an injury or disease shall not be deemed to have been incurred in line of duty if it was the result of abuse of alcohol or drugs by the Veteran.  38 C.F.R. §§ 3.1(m)&(n), 3.301.  

Based on all lay and medical evidence of record, the Board finds that service connection is not warranted for a collarbone disorder.  Specifically, the Board finds the Veteran's testimony to the effect that his collarbone or right shoulder injury as a result of the 1978 motor vehicle accident occurred in line of duty or as a possible result of diabetes to be not credible, as it is inconsistent with the contemporaneous evidence of record.  Rather, the more credible evidence reflects that the injury was the result of alcohol abuse, and the Veteran's intoxication proximately resulted in the initial collarbone injury.  As such, service connection is precluded for disability resulting from such injury, i.e., a collar disorder or right shoulder arthritis.  To the extent that the Veteran claims that he reinjured his shoulder in 1987 or 1988, the evidence reflects that he had already developed arthritis as a result of willful misconduct at that time.  As such, service connection is not warranted for a collarbone disorder.  As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m)&(n), 3.102, 3.301.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

New and material evidence having been received, the Veteran's service connection claim for diabetes is reopened.

New and material evidence having been received, the Veteran's service connection claim for varicose veins is reopened.

Service connection for varicose veins is granted.

New and material evidence having been received, the Veteran's service connection claim for a bilateral ankle disorder is reopened.

New and material evidence having been received, the Veteran's service connection claim for a bilateral knee disorder is reopened.

New and material evidence having been received, the Veteran's service connection claim for a neck disorder is reopened.

New and material evidence having been received, the Veteran's service connection claim for a collarbone disorder is reopened.

Service connection for a collarbone disorder is denied.



REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that he is afforded every possible consideration of his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran's service treatment records were determined to be unavailable in April 2004, after several requests to records repositories.  A line of duty determination as to the Veteran's neck, back, and shoulders was also requested and not found at that time.  The Veteran was notified of the determination of unavailability, as well as of types of alternative evidence that could be submitted to substantiate his claims, in April 2004.  In response, the Veteran indicated that his personal copies of his service treatment records were destroyed in a house fire in 1996.  He has submitted numerous statements from himself, fellow service-members, and his brother concerning his claimed symptoms and treatment during service, as well as Internet articles concerning his claimed cold injury residuals.  

However, there is an indication of in-service treatment at several military hospitals, and it does not appear that any efforts were made to obtain such records.  In a July 2008 statement, the Veteran reported being treated at clinics and hospitals at each of the Air Forces Bases at which he was stationed during service.  He has also specified treatment at the Landstuhl Army Hospital in Germany, treatment at K.I. Sawyer AFB, six months of physical therapy at Sheppard AFB, and several admissions for alcohol rehabilitation, which could contain information pertinent to his claims.  See July 2004 and November 2008 letters.  Personnel records reflect that he was stationed at K.I. Sawyer AFB from 1973 to 1983, at Ramstein AFB in Germany from 1984 to 1986, and at Sheppard AFB from 1986 to 1988.  

As such, upon remand, the Veteran should be requested to clarify all inpatient or outpatient treatment that he received at military hospitals during service.  Thereafter, efforts should be made to obtain all identified records, including but not limited to from the K.I. Sawyer AFB hospital from January 1973 to 1983, from the Landstuhl Army Hospital from 1984 through 1986, and from the Sheppard AFB hospital from 1986 to 1988.  All inpatient and outpatient records should be requested.  Requests should be made to appropriate records repositories, including but not limited to the National Personnel Record Center (NPRC), as well as directly to the identified military hospitals, as necessary.  Further, additional requests, as appropriate, should be made in an attempt to locate the Veteran's outstanding service treatment records.  In addition, any outstanding VA treatment records dated from February 2007 forward should be requested.  

All requests and responses for these records must be documented in the claims file, and the Veteran should be notified and allowed an opportunity to provide any records that cannot be obtained.  Further, if service treatment records are not obtained, the Veteran should be offered another opportunity to provide alternative information, and requested to complete the appropriate forms to allow for possible reconstruction of his medical records, e.g., NA Forms 13055 and 13075. 

After all available, pertinent treatment records have been obtained and associated with the claims file, the Veteran should be scheduled for the appropriate VA examination(s) to determine the nature and etiology of his claimed disabilities.  

Concerning the knees and ankles, the Board notes that the Veteran was afforded a VA examination in July 2006, with a clarifying opinion in September 2006.  At that time, the examiner noted that the Veteran reported multiple falls during service, with no specific injury to the knees or ankles, as well as bilateral knee pain since 1990 and bilateral ankle pain and swelling since 1982 or 1983, which was exacerbated by standing.  The examiner diagnosed right knee internal derangement and left knee patellofemoral syndrome, and opined that these conditions were not related to a reported fall on the flight line in 1973 as they could not be chronologically related to that fall and patellofemoral syndrome is a degenerative condition.  With respect to the ankles, the examiner recorded objective pain and tenderness, as well as decreased range of motion and painful motion, but he found no pathology for any specific diagnosis of the ankles.  The examiner also noted decreased sensation in the bilateral lower extremities due to diabetic neuropathy.  The Board finds that another examination and opinion is necessary with respect to the knees and ankles to clarify the current diagnosis and determine whether the reported symptoms beginning during service, i.e., in 1990 for the knees and 1982 or 1983 for the ankles, are related to any currently diagnosed disabilities.

With respect to cold injury residuals, the Veteran asserts that he was exposed to extreme cold without proper protective gear and suffered frostbite on several occasions while serving at K.I. Sawyer AFB in Michigan.  He further asserts that he has had symptoms including pain, swelling, and numbness from the toes to above the ankle since that time.  He states that these symptoms progressed over time to the point that he was unable to complete periodic physical tests in 1991 or 1992.  See, e.g., hearing transcript, November 2008 letter.  The Veteran has submitted several statements from fellow service members in support of these contentions.  In a November 2006 statement, the Veteran's First Sergeant indicated that he received cold injury reports, and that the Veteran had massive swelling and required crutches and support hose for circulation, which were attributed to frostbite.  Post-service private records dated in October 2007 indicate a diagnosis of peripheral vascular disease with pain and swelling in the feet and a reported mechanism of injury of frostbite during service.  VA records further indicate diagnoses of congenital pes cavus, possible Reynaud's disease, and diabetic neuropathy.  See, e.g., VA treatment records dated in December 2004, February 2007, August 2007; July 2006 VA examination report.  The Veteran has submitted Internet articles concerning Reynaud's disease as due to cold exposure.  As such, the VA examiner should be requested to identify all current disabilities affecting the feet, and offer an opinion as to whether such disabilities are related to any cold exposure during service.  

Concerning diabetes, the Veteran contends that he had symptoms in service including falling asleep, dry mouth, frequent urination, and dental problems.  He states that he was found to have elevated blood sugar and was told to modify his diet and exercise, and his blood sugar was at normal levels at a 2-week follow-up appointment.  The Veteran asserts that he had diabetes during service, but it was not diagnosed because the military providers incorrectly thought that the disability was not present if blood sugar could be controlled through diet and exercise.  See, e.g., hearing transcript, November 2004 statement.  In a November 2006 statement, the Veteran's First Sergeant indicated that the Veteran would frequently fall asleep and was sent to the clinic, and providers stated that this could be due to diabetes or narcolepsy.  The Board notes that service dental records reflect numerous dental problems and poor oral hygiene on several occasions, but no notations of elevated blood sugar.  Post-service treatment records indicate that a VA provider diagnosed the Veteran with diabetes based on elevated blood sugar in October 2002, at which point he was given educational materials.  Further, treatment records dated in 2007 indicate that the Veteran has diabetes that was previously controlled by diet and exercise and is now uncontrolled.  As such, the VA examiner should be requested to identify any current symptoms of diabetes and offer an opinion as to whether such disability is related to service, based on all lay and medical evidence of record.  Further, the examiner should offer an opinion as to whether any current feet or ankle symptoms or disorders are related to diabetes.

In regard to the neck, the Veteran assert that he injured his neck when his vehicle was struck from behind while evacuating from the 1991 volcano eruption in the Philippines.  As noted above, the Veteran's presence during the volcano eruption, as well as his involvement in the evacuation, have been confirmed by the evidence of record.  However, there is currently no confirmation of any accident or neck injury at that time.  The Veteran asserts that an accident report was recorded, and he received no immediate treatment for neck injuries but sought treatment a few months later, in approximately September 1991.  The Veteran has also reported having neck pain for a few days or weeks while at K.I. Sawyer AFB in the 1970s, as well as six months of physical therapy for a sprain at Sheppard AFB in 1987 or 1988.  He reports current mild neck pain with occasional severe and radiating pain, with no current treatment.  The Veteran states that his private provider, Dr. H, diagnosed whiplash from an old injury in 2007.  See, e.g., hearing transcript; statements dated in November 2008, April 2010, and February 2011.  An October 2007 treatment record from Dr. H indicates cervical injury with reports of falling often in service.  Upon remand, the VA examiner should be requested to identify any current neck disability and offer an opinion as to whether such disability is related to any incident or injury during service.

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran and fellow service members, as lay witnesses, are competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to a lack of observable symptoms prior to service and continuity of such symptoms after in-service injury, as well as receipt of medical treatment and what his providers told him.  Similarly, other lay witnesses are competent to testify that they observed the Veteran in pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay evidence may be rejected only if it is deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  As pertinent to this case, if service treatment (medical) records remain unavailable due to no fault of the Veteran, there is a heightened obligation to consider the benefit-of-the-doubt rule.  See Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any military hospitals at which he was treated for any symptoms of diabetes, a neck disorder, a bilateral knee disorder, or a bilateral ankle disorder during service.  

2.  After allowing an appropriate time for response, request copies of any treatment records from the identified military hospitals, including but not limited to from the K.I. Sawyer AFB hospital for the period from January 1973 to 1983, from the Landstuhl Army Hospital for the period from 1984 through 1986, and from the Sheppard AFB hospital for the period from 1986 to 1988.  All inpatient and outpatient records should be requested.  Requests should be made to all appropriate records repositories, including but not limited to the NPRC, and/or directly to the identified military hospitals, as necessary.

3.  Make additional requests, as appropriate, to attempt to locate the outstanding service treatment records.  Requests should be made to all appropriate records repositories, including but not limited to the NPRC.  
 
4.  Request copies of any VA treatment records dated from February 2007 forward.

5.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received should be associated with the claims file.  If any pertinent, identified, outstanding records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

6.  Additionally, if service treatment records are still determined to be unavailable, the Veteran should be offered another opportunity to provide alternative information, and requested to complete the appropriate forms to allow for possible reconstruction of his medical records, e.g., NA Forms 13055 and 13075.  If a sufficient response is received, appropriate efforts should be made to reconstruct the medical records.

7.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current diabetes, bilateral foot disability, bilateral ankle disability, bilateral knee disability, or neck disability.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  Identify any current manifestations of diabetes, as well as any current diagnosis and manifestations of a bilateral foot disability, bilateral ankle disability, bilateral knee disability, or neck disability.

(b)  For any currently diagnosed diabetes, bilateral foot disability, bilateral ankle disability, bilateral knee disability, or neck disability, please offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated during the Veteran's service from January 1973 to January 1993.  In addition, pertaining to the feet, the examiner should indicate whether any diagnosed disability is related to any cold exposure during service.  Further, the examiner should indicate whether any symptoms in the feet or ankles are related to diabetes, if they were not otherwise incurred or aggravated during service.  

A complete rationale must be provided for any opinion offered.  The examiner(s) should consider all lay and medical evidence, including but not limited to lay statements by the Veteran and others, as summarized above.  In particular, statements concerning observable symptoms that began during service should be considered.  The examiner(s) should be advised that lay statements cannot be rejected based solely on the lack of contemporaneous treatment records, but they may be weighed against the other evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner(s) should so state.  

8.  After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claims based on the entirety of the evidence.  Such adjudication should reflect consideration of all lay and medical evidence of record, with consideration of the competency and sufficiency of certain lay evidence as provided in the cases summarized supra. All potential theories for service connection should be considered.  If service records remain unavailable due to no fault of the Veteran, there is a heightened obligation to consider the benefit-of-the-doubt rule.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


